UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-KSB [ Ö ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File No. 001-16381 INTEGRATED MEDIA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Doing Business As ARRAYIT COMPANY Delaware 76-0600966 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 524 East Weddell Drive Sunnyvale, CA 94089 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (408) 744-1331 Securities registered pursuant to Section 12 (b) of the Act:NONE Securities registered pursuant to Section 12 (g) of the Act: Common Stock $0.001 par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No . Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB [ ]. Registrant's revenues for its most recent fiscal year were approximately $ - The aggregate market value of the common stock held by non-affiliates computed based on the closing price of such stock on the OTC Bulletin Board onApril 10, 2008 was approximately $~ On April 10, 2008, there were approximately 16,419,000 shares of the issuer's common stock outstanding. Transitional Small Business Disclosure Format: Yes [ ] No [X] TABLE OF CONTENTS Item Page Part I Item 1. Business Item 2. Property Item 3. Legal Proceedings Item 4. Submission of Matters to a Vote of Security Holders Part II Item 5. Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities Item 6. Management's Discussion and Analysis Item 7. Financial Statements and Supplementary Data Reports of Independent Registered Public Accounting Firms Consolidated Financial Statements: Consolidated Balance Sheet at December 31, 2007 and 2006 (As restated) Consolidated Statements of Operations for the Years Ended December 31, 2007 and December 31, 2006 ( As restated) Consolidated Statements of Cash Flows for the Years Ended December 31, 2007 and December 31, 2006 (As restated) Consolidated Statements of Stockholder's Deficit for the Years Ended December 31, 2007 and December 31, 2006 (As restated) Notes to Consolidated Financial Statements Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 8A. Controls and Procedures Part III Item 9. Directors and Executive Officers of the Registrant Item 10. Executive Compensation Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 12. Certain Relationships and Related Transactions Item 13. Exhibits, List and Reports on Form 8-K Item 14. Principal Accountant Fees and Services Signatures This report contains trademarks and trade names that are the property of Integrated Media Holdings, Inc. and its subsidiaries, and of other companies, as indicated. i PART I Forward-Looking Statements Part I of this Annual Report on Form 10-KSB, includes statements that constitute "forward-looking statements." These forward-looking statements are often characterized by the terms "may," "believes," "projects," "expects," or "anticipates," and do not reflect historical facts. Specific forward-looking statements contained in Part I of this Annual Report include, but are not limited to the Company's expectation that the lawsuit in which it is currently engaged will be settled without any material adverse effect on the Company. Forward-looking statements involve risks, uncertainties and other factors, which may cause our actual results, performance or achievements to be materially different from those expressed or implied by such forward-looking statements. Factors and risks that could affect our results and achievements and cause them to materially differ from those contained in the forward-looking statements include those identified in the section titled "Risk Factors" in Part II, as well as other factors that we are currently unable to identify or quantify, but may exist in the future. In addition, the foregoing factors may affect generally our business, results of operations and financial position. Forward-looking statements speak only as of the date the statement was made. We do not undertake and specifically decline any obligation to update any forward-looking statements. ITEM 1. DESCRIPTION OF BUSINESS Corporate History Integrated Media Holdings, Inc., a Delaware corporation (“TeleChem” “ArrayIt”. "Endavo," the "Company," "we," "us" or "our"), is headquartered in Sunnyvale, California.
